916 F.2d 712
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy Ray COFFELT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-5324.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges;  and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Jimmy Ray Coffelt appeals from the district court's order dismissing his 28 U.S.C. Sec. 2255 motion to vacate sentence.  Coffelt pled guilty to numerous drug charges.  He received consecutive fifteen and five year sentences, a three year special parole term, and a $100.00 special assessment fee.


4
Coffelt claimed that the United States breached its plea agreement with him by calling him before the grand jury and compelling his testimony regarding drug trafficking.  After reviewing the government's response and Coffelt's traverse, the district court dismissed the petition.  The court decided that Coffelt's contention was not supported by the terms of the plea agreement and that the United States did not implicitly agree to terms which are not found in the agreement.


5
Coffelt raises the same argument on appeal.


6
Upon consideration, we affirm the district court's order but for reasons other than those stated by the district court.   See Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir.1985) (per curiam).  Coffelt has failed to demonstrate that his criminal proceedings were inconsistent with the rudimentary demands of fair procedure.   See United States v. Timmreck, 441 U.S. 780, 783 (1979).


7
Coffelt has received final judgment on the merits of this claim in his appeal docketed as Case No. 88-5323, and this bars any and all of his claims based on the same cause of action.   See White v. Colgan Elec. Co., 781 F.2d 1214, 1216 (6th Cir.1986).  This court's decision in Case No. 88-5323 is binding on a subsequent panel of this court and establishes res judicata in this appeal.   See Agristor Leasing v. A.O. Smith Harvestore Prods., Inc., 869 F.2d 264, 268 (6th Cir.1989).  The instant lawsuit arises from the same facts as his previous appeal from an order finding him in contempt as a recalcitrant witness for refusing to testify before a grand jury.  Coffelt is now using the same operative facts to bring a similar claim;  thus claim preclusion prevents him from bringing the instant action.


8
For these reasons, the district court's order is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation